DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Clint Mehall on 11 April 2022.

The application has been amended as follows: 

In the claims:
Claims 44-55 are canceled.
Claim 56 is amended at the last two lines from: “the portion being of at least 9%, a proportion of TiB2 precipitates having a surface area lower than 8 µm2 being of at least 96%” to the following:
----the portion being [[of]] at least 9%, a [[proportion]] percentage of TiB2 precipitates having a surface area lower than 8 µm2 being [[of]] at least 96%----
Election/Restrictions
Claim 28 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 42-43, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 44-55, directed to the invention(s) of a method of manufacture do not require all the limitations of an allowable product claim, and are NOT been rejoined.  Claims 44-55 have been canceled.
Claim 56 is also hereby rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I, II, and IV as set forth in the Office action mailed on 04 June 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings were received on 01 March 2022.  These drawings are accepted.
Allowable Subject Matter
Claims 28-43 and 56 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art to the instant claims is that of Bonnet et al. (US 2013/0174942 – previously cited).  Bonnet teaches a steel plate with TiB2 inclusions, but differs from the instant claims in that Bonnet does not teach or suggest the claimed composition combined with the eutectic TiB2 precipitates with a volume fraction and surface area thereof.  Bonnet teaches where the mean diameter of the spheroid diboride particles may preferably be 3.5 microns or less (Paragraph 36) which corresponds to a surface area of about 9 µm2 outside of the claimed 8 µm2.  Further, a significant difference between Bonnet is that Bonnet teaches a mean value rather than at least 96% of the precipitates being lower than 8 µm2.  While these values might appear to be overlapping, applicant further provides comparative steel R2 (which falls within the disclosure of Bonnet) in Table 4-6 having 94.5% of precipitates with an area of at most 8 µm2 which does not perform as well in formability or bending.  As such, the instant steel sheet would not have been obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 01 March 2022, with respect to the objections of the drawings, specification, and claims have been fully considered and are persuasive.  The objections of the drawings, specification, and claims has been withdrawn.  Applicant has corrected the informalities.
Applicant’s arguments, see remarks, filed 01 March 2022, with respect to 35 USC 112(b) and 35 USC 112(d) have been fully considered and are persuasive.  The rejections of claims 28-41 have been withdrawn.  Applicant has persuasively argued that the claims are definite.
Applicant’s arguments, see remarks, filed 01 March 2022, with respect to 35 USC 102/103 have been fully considered and are persuasive.  The rejection of claims 28-41 has been withdrawn.  As outlined above, the Bonnet is not sufficient to anticipate or render obvious the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784